DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach “a surgical instrument, comprising: an end effector, comprising: a first jaw; a second jaw movable relative to the first jaw to grasp tissue therebetween; and a tissue-treatment mechanism configured to apply a tissue treatment to tissue grasped between the first jaw and the second jaw; and a marking assembly comprising individually manipulatable markers configured to apply a predetermined distinct marking to the tissue unique to each tissue treatment application, wherein the predetermined distinct marking distinguishes the tissue treatment application from other tissue treatment applications” in the context of the claim as a whole. 
The most pertinent prior art references of record are U.S. 2016/0262827 and U.S. 2002/0165541, which both teach instruments having several of the claimed limitations.  However, these references both fail to explicitly disclose the specifically-claimed “marking assembly” (and “control circuit”), along with the corresponding “marker” and “means for adjusting the marker”.  While U.S. 2013/0046182 is also considered to be pertinent, this reference fails to cure the deficiencies of the above-cited references.  Examiner asserts that no other pertinent prior art references were found that would overcome these deficiencies.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794